Citation Nr: 0423099	
Decision Date: 08/23/04    Archive Date: 09/01/04

DOCKET NO.  03-05 384A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


ATTORNEY FOR THE BOARD

Michael Prem, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1941 to 
December 1942; and from June 1945 to April 1946.  The 
appellant is the veteran's widow.  The veteran was a 
prisoner-of-war (POW) of the Japanese government from April 
10, 1942 to December 4, 1942.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a June  2002 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manila, Philippines, which denied service connection for the 
cause of the veteran's death.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the claimant 
if further action is required on her part.


REMAND

A certificate of death on file shows that the veteran died in 
his home, on July [redacted], 2000, at the age of 79.  The immediate 
cause of death was recorded as status asthmaticus.  Other 
conditions contributing to death were recorded as post 
cardiovascular accident (CVA) and malnutrition.  The CVA 
occurred in either June 1997 or January 1998, making the time 
interval between onset and death approximately three years.  
No other diseases were noted on the death certificate.  No 
autopsy was performed.  

Prior to the veteran's death, he was service connected for a 
duodenal bulb deformity with scarring from a previous ulcer 
(rated at 10% effective May 1989); scar, left hypochondrium 
(rated noncompensable effective March 1958); and malaria 
(rated noncompensable effective May 1983).  

The appellant contends, in essence, that her husband's 
malnutrition due to his POW service substantially contributed 
to his death.

In support of her claim, the appellant submitted a medical 
report from Dr. C.S.M., dated in September 1999, which 
includes the veteran's diagnoses of cerebrovascular accident 
(CVA), severe asthma, and malnutrition.  Dr. C.S.M. also 
signed the veteran's death certificate and issued an October 
2001 statement, wherein she reported that the veteran had a 
CVA with right hemiplegia in June 1997.  It was further noted 
that, since that time, the veteran became bedridden and 
suffered severe weight loss.  

The appellant also submitted an October 2000 statement from 
Dr. H.B, who  reported that she had treated the veteran in 
November 1998 for CVA secondary to hypertension, which 
occurred in January 1998.  She stated that eventually, these 
conditions caused the veteran to lose his appetite, lose 
weight and suffer from malnutrition.  

The RO denied the appellant's claim in a June 2002 rating 
decision on the bases that there were no findings of status 
asthmaticus, CVA, or malnutrition during service; that the 
veteran's separation examination was normal (including a 
normal chest x-ray, normal lungs and respiratory system), and 
the first evidence showing a CVA indicated that it began in 
June 1997 (nearly 51 years after service).

The RO also noted that, while Dr. C.S.M. recorded on the 
death certificate that malnutrition significantly contributed 
to the veteran's death, her assessment was not supported by 
treatment records, and that Dr. H.B. attributed the 
malnutrition to the veteran's non-service-connected CVA.  

There is medical evidence of record that indicates that the 
veteran's malnutrition was secondary to his CVA.  However, 
since the case was sent to the Board, the appellant has 
submitted a medical report from Dr. C.C., dated in February 
1987 (prior to the veteran's CVA), which includes diagnoses 
of bronchial asthma, chronic malnutrition, "under nourish 
anemic", and "bere bere chronic anxiett neuroses.  This 
evidence was submitted directly to the Board in July 2004, 
within 90 days of the certification of the appeal (38 C.F.R. 
§ 20.1304(a) (2003)) without a waiver of RO review of the 
evidence.  The RO should must readjudicate the claim on 
appeal with consideration of this additional evidence.  
38 C.F.R. § 19.31 (2003).  

Moreover, the recently received medical evidence noted above 
provides some support for the claim that the veteran was 
diagnosed with malnutrition prior to his CVA.  It is the 
Board's judgment that, in view of the conflicting evidence of 
whether the veteran had malnutrition secondary to his POW 
internment which substantially or materially contributed to 
his death, a medical opinion addressing this question is 
warranted.  See 38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. 
§ 3.159(c)(4) (2003).  

The RO must also assure compliance with the requirements of 
the Veteran Claims assistance Act (VCAA), codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002).  See also 38 C.F.R. §§ 3.102, 3.159 and 3.326(a) 
(2003).  In order to comply under the VCAA, the appellant 
must be notified as to what she must show to prevail in this 
claim, what information and evidence she is responsible for, 
and what evidence VA must secure.  See generally Quartuccio 
v. Principi, 16 Vet. App. 183, 186-87 (2002).

Accordingly, this case is REMANDED for the following action: 

1.  The RO must assure compliance with 
the applicable requirements of the VCAA.  
See 38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.326 (2003).  The RO's attention 
is directed to Quartuccio v. Principi, 
supra, pertaining to the amended version 
of 38 U.S.C.A. § 5103(a), which requires 
that the Secretary identify for the 
appellant which evidence the VA will 
obtain and which evidence the appellant 
is expected to present.  The RO should 
provide the appellant written 
notification specific to her claim of 
service connection for the  cause of the 
veteran's death of the impact of the 
notification requirements on her claim.

2.  The RO should ask the appellant to 
list the names and addresses of all 
medical care providers who evaluated or 
treated the veteran for status 
asthmaticus, post cardiovascular accident 
(CVA), and malnutrition since service.  
After securing the necessary releases, all 
such records that are not already in the 
claims folder should be obtained.  

3.  Thereafter, the claims file should be 
provided to the appropriate specialist.  
Following a review of the relevant 
medical evidence in the claims file, 
including the service medical record, the 
post-service medical records, to include 
the October 2000 correspondence submitted 
by Dr. H.B.; the October 2001 statement  
submitted by Dr. C.S.M, and the February 
1987 correspondence from Dr. C.C. 
reflecting a diagnosis of chronic 
malnutrition, the specialist should be 
advised that the record confirms that the 
veteran was a POW of the Japanese 
government from April to December 1942.  
The clinician should be requested to 
opine (1) whether the veteran's post-
service malnutrition was due to his POW 
internment versus a CVA and (2) whether 
it is at least as likely as not (i.e., 
whether there is a 50 percent or higher 
likelihood) that the veteran's diagnosis 
of malnutrition caused or contributed 
substantially or materially to his death.  
The specialist should provide a rationale 
for any opinion expressed.  If either 
question is too speculative to answer, 
the examiner should so state. 

4.  Thereafter, the RO should ensure that 
no other notification or development 
action, in addition to that directed 
above, is required.  If further action is 
required, the RO should undertake it 
before further adjudication of the claim.

5.  After completing any additional 
development deemed necessary, the RO 
should readjudicate the issue of service 
connection for cause of the veteran's 
death with consideration of all of the 
evidence obtained since the issuance of a 
supplemental statement of the case in 
March 2003, to include the medical 
evidence received by the Board in July 
2004.    

6.  If any benefit requested on appeal is 
not granted to the appellant's 
satisfaction, the RO should issue a 
Supplemental Statement of the Case and 
notice of all relevant action taken on 
the claim, to include a summary of all of 
the evidence added to the record since 
the March 2003 Supplemental Statement of 
the Case, to include the medical evidence 
received by the Board in July 2004.  A 
reasonable period of time for a response 
should be afforded.

Thereafter, subject to current appellate procedure, the case 
should be returned to the Board for further consideration, if 
otherwise in order.  No action is required of the appellant 
until she is otherwise notified by the RO.  By this action, 
the Board intimates no opinion, legal or factual, as to any 
ultimate disposition warranted in this case.
 
The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	R. F. WILLIAMS
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




